DETAILED ACTION
	This office action is in response to the filed application 16/857,635 on April 20, 2020. 
	Claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 5, 2020 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (US 2003/0115508) in further view of Mackin et al. (US 7,165,097). 

In regard to claim 1, Ali et al. teach a method comprising:
detecting (error monitor, pg. 4, fig. 3, 302), one or more errors in a program distributed across the group of user terminals (end users may be connected to network cloud via routers and allowing data to be transmitted amongst end users through nodes in the network cloud, pg. 32);
determining that a number of the errors within a defined amount of time exceeds a threshold (indicate the error percentage for the current interval, pg. 52); and
generating a notification based on the determination that the number of the errors within the defined amount of time exceeds the threshold (each error is associated with a threshold value … error monitor uses the threshold value to determine if an alarm should be raised for this error type, pg. 52).
Ali et al. does not explicitly teach detecting errors during open sessions of a group of user terminals. 
Mackin et al. teach of a client context package being responsible for managing all client connections and maintaining an error stack which accumulates errors for a given fail safe operation (fig. 5, col. 5 lines 25-36). 
It would have been obvious to modify the method of Ali et al. by adding Mackin et al. distributed error reporting.   A person of ordinary skill in the art before the effective  the claimed invention would have been motivated to make the modification because it would aid the user in trouble shooting and diagnose of problems (col. 2 lines 60-67 and col. 3 lines 1-10). 

In regard to claim 2, Ali et al. teach the method of claim 1, wherein the notification is an alert (alarm is raised for this error type, pg. 52).

In regard to claim 3, Ali et al. teach the method of claim 1, wherein the errors are aggregated by an error type (error monitor indicate which type of errors to monitor in aggregated statistics file and when to report, pg. 44).

In regard to claim 4, Ali et al. teach the method of claim 1, wherein the notification is a visual alert or an email alert (report to the operator that such error have occurred, pg. 44).

In regard to claim 8, Ali et al. teach a system comprising:
one or more processors (statistics collection system for network, pg. 29, fig. 1, 110); and
one or more memories storing instructions that configure the one or more processors to perform operations (statistic collection units, fig. 1, 128, 130, 132) comprising:
detecting (error monitor, pg. 4, fig. 3, 302), one or more errors in a program distributed across the group of user terminals (end users may be connected to network cloud via routers and allowing data to be transmitted amongst end users through nodes in the network cloud, pg. 32);
determining that a number of the errors within a defined amount of time exceeds a threshold (indicate the error percentage for the current interval, pg. 52); and
each error is associated with a threshold value … error monitor uses the threshold value to determine if an alarm should be raised for this error type, pg. 52).
Ali et al. does not explicitly teach detecting errors during open sessions of a group of user terminals.
Mackin et al. teach of a client context package being responsible for managing all client connections and maintaining an error stack which accumulates errors for a given fail safe operation (fig. 5, col. 5 lines 25-36). 
Refer to claim 1 for motivational statement. 

In regard to claim 9, Ali et al. teach the system of claim 8, wherein the notification is an alert (alarm is raised for this error type, pg. 52).

In regard to claim 10, Ali et al. teach the system of claim 8, wherein the errors are aggregated by an error type (error monitor indicate which type of errors to monitor in aggregated statistics file and when to report, pg. 44).

In regard to claim 11, Ali et al. teach the system of claim 8, wherein the notification is a visual alert or an email alert (report to the operator that such error have occurred, pg. 44).


detecting (error monitor, pg. 4, fig. 3, 302), one or more errors in a program distributed across the group of user terminals (end users may be connected to network cloud via routers and allowing data to be transmitted amongst end users through nodes in the network cloud, pg. 32);
determining that a number of the errors within a defined amount of time exceeds a threshold (indicate the error percentage for the current interval, pg. 52); and
generating a notification based on the determination that the number of the errors within the defined amount of time exceeds the threshold (each error is associated with a threshold value … error monitor uses the threshold value to determine if an alarm should be raised for this error type, pg. 52).
Ali et al. does not explicitly teach detecting errors during open sessions of a group of user terminals. 
Mackin et al. teach of a client context package being responsible for managing all client connections and maintaining an error stack which accumulates errors for a given fail safe operation (fig. 5, col. 5 lines 25-36). 
Refer to claim 1 for motivational statement. 

In regard to claim 16, Ali et al. teach the computer-readable medium of claim 15, wherein the notification is an alert (alarm is raised for this error type, pg. 52).

error monitor indicate which type of errors to monitor in aggregated statistics file and when to report, pg. 44).

In regard to claim 18, Ali et al. teach the computer-readable medium of claim 15, wherein the notification is a visual alert or an email alert (report to the operator that such error have occurred, pg. 44).

***************************************
Claims 5-7, 12-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (US 2003/0115508) in further view of Mackin et al. (US 7,165,097) in further view of Chenthamarakshan (US 2007/0156585). 

In regard to claim 5, Ali et al. and Mackin et al. does not explicitly teach the method of claim 1, further comprising generating an error report.
Chenthamarakshan teaches of sending error reports (pg. 6). 
It would have been obvious to modify the method of Ali et al. and Mackin et al. by adding Chenthamarakshan processing entries received from software.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in early identification of critical issues (pg. 7). 


Chenthamarakshan teaches of sending error reports with information such as stack traces, crash dump, ect., (pg. 6). 
Refer to claim 5 for motivational statement. 

In regard to claim 7, Ali et al. teach the method of claim 5, wherein the error report includes aggregated error report data (aggregation unit and fault handler, fig. 3, 320, 322).

In regard to claim 12, Ali et al. and Mackin et al. does not explicitly teach the system of claim 8, further comprising instructions that configure the one or more processors to perform operations comprising generating an error report.
Chenthamarakshan teaches of sending error reports (pg. 6). 
Refer to claim 5 for motivational statement. 

In regard to claim 13, Ali et al. and Mackin et al. does not explicitly teach the system of claim 12, wherein the error report includes stack traces.
Chenthamarakshan teaches of sending error reports with information such as stack traces, crash dump, ect., (pg. 6). 
Refer to claim 5 for motivational statement. 

In regard to claim 14, Ali et al. teach the system of claim 12, wherein the error report includes aggregated error report data (aggregation unit and fault handler, fig. 3, 320, 322).


In regard to claim 20, Ali et al. teach the computer-readable medium of claim 19, wherein the error report includes aggregated error report data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov